Citation Nr: 1721542	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970.  He passed away in July 2013.  The appellant is the Veteran's surviving spouse and has been substituted as claimant in the Veteran's appeal.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for a low back disability.  Thereafter, in June 2016, the Board found that the Veteran's increased rating claim reasonably raised a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claim for additional development.

In January 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the appellant's claim.  





FINDING OF FACT

The Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a June 2016 letter, sent prior to the issuance of the August 2016 supplemental statement of the case in which the TDIU claim was first adjudicated.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

With regard to the TDIU claim, the Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does not warrant consideration of the combined effects of the Veteran's service-connected conditions as he did not alleged and the record does not suggest that the combined effects impaired his employability.  Rather, he only implied that his low back disability impaired his employability.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the issue on appeal was remanded so the appellant could be provided with appropriate notice regarding the information and evidence needed to substantiate a claim for TDIU and an opportunity to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).  In June 2016, the RO provided the appropriate notice and a VA Form 21-8940.  As the appellant did not respond to the request for additional information concerning the Veteran's employment history, no further action is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Therefore, the Board finds that there has been substantial compliance with the Board's June 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Prior to his death, the Veteran contended that his service-connected low back disability hindered his employment.  Specifically, he reported at the January 2010 Board hearing that most employers did not want to hire someone who has back pain on a continual basis.  

Aside from pursuing the instant claim, the appellant has not provided any lay or medical evidence explaining how the Veteran's bilateral hearing loss, tinnitus, and low back disability prevented him from working.  Notably, in June 2016 she was asked to provide information regarding the Veteran's employment history and she did not do so.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is rated 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. at 383; accord Hatlestad, 5 Vet. App. at 529.  

The Veteran was service-connected for bilateral hearing loss (evaluated as noncompensably disabling), tinnitus (evaluated as 10 percent disabling, effective August 15, 2008), and a low back disability (evaluated as 10 percent disabling, effective March 29, 1993).  His combined disability rating was 20 percent, effective August 15, 2008, his date of claim for an increased rating for a low back disability.  Thus, his service-connected disabilities do not meet the schedular criteria for consideration of a TDIU.  Further, the Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  However, if it is determined that the Veteran was unable to secure or follow a substantially gainful occupation as a result of such service-connected disability, the Board may refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extra-schedular basis.

As the appellant chose not to complete a VA Form 21-8940, the Board's insight as to the Veteran's work and educational history is limited to information that can be gleaned from his hearing testimony and historical medical records.  In this regard, while some records discussed below are outside the appeal period (i.e. prior to the date of the Veteran's claim for an increased rating for his low back disability), a discussion of that evidence is nevertheless instructive as to the Veteran's employment history, training, and educational background.

In March 2000, the Veteran reported to a private treatment provider that he had been unemployed since 1999 when he worked as a journalist.  He reported quitting that position due to personality conflicts.  He speculated he had missed five to six days of work a year due to his back disability.  

In conjunction with a VA examination performed in September 2008, the Veteran reported that he was employed three years earlier as an assistant manager at a monthly newspaper and that he was currently unemployed because he could not find a job.  Regarding his educational background, he noted having college credits in business technology.  Physical examination revealed that despite his low back disability, the Veteran was capable of performing activities of daily living, including driving.  Additionally, he reported the ability to practice photography.

A private treatment record from September 2008 reveals that after his separation from service, the Veteran worked for his father performing sales and services in an industrial supply company.  Thereafter, he said he could be labeled a house husband and/or self-employed doing "whatever[.]"  However, he did report holding several positions outside of the home including working as a security guard for the Red Cross, working as an editor/reporter/desktop publisher from 1997 to 2004, and working as a bartender.  Thereafter, private treatment reports dated in February 2009 reflect that he reported working in the home. 

In conjunction with an October 2009 VA examination, the Veteran endorsed two and a half years of college education and indicated he had last worked in 2006 for a newspaper.  At the time of the examination, he was still performing some consulting work and volunteer work in technical assistance.  Regarding his physical abilities, the Veteran reported the ability to visit, read, go to the library, sit for an hour, stand for 10-15 minutes, and drive for one and a half hours.

As noted, during the January 2010 examination, the Veteran reported that his low back disorder hindered his employment as, in his opinion, employers did not want to hire someone with a back disorder.  Regarding his employment history, he stated his previous employer shut down the business and that he had been working from home ever since performing desktop publishing and writing community releases.  He observed that his back sometimes interfered with working from home and sometimes did not.  Specifically, the ability to get up and take breaks was an asset associated with working from home. 

In the same month, the appellant, a registered nurse, provided a statement noting that the Veteran's back pain interfered with his ability to walk far distances and that it was taking longer and longer for him to recover from episodic pain.
Most recently, during an October 2012 VA examination, the Veteran reported working as an electrical technician, a security guard, and editing newspapers, however, the examiner noted the Veteran was not forthcoming regarding his work history.  The Veteran again reported working as an editor of a news magazine and stated that he retired at age 62.  Notably, the examiner specifically found that the Veteran's low back disability did not impact his ability to work.

Based on the foregoing, the Board finds that the Veteran's service-connected low back disability, bilateral hearing loss, and tinnitus did not render him unable to secure and follow a substantially gainful occupation.  In this regard, while he did have some limitations associated with such disabilities (to include difficulty standing, sitting, and walking for prolonged periods), such disabilities alone were not of sufficient severity to produce unemployability.  In fact, the Veteran reported working from home at the time of the 2010 hearing when he specifically reported that his back disability did not always interfere with his work because he was able to take breaks and walk around.  While he opined an employer could not accommodate such activities, he did not provide any information in support thereof, nor did he explain why he could not work from home for an outside employer.  Additionally, a  review of the record that the Veteran had a varied employment history working in numerous fields, some of which could allow for walking around or taking sitting breaks such as in the fields of journalism, photography, or even sales.  

In reaching its determination, the Board acknowledges that the Veteran has reported a limited education and work history; however, the limitations on his capacity to work are only partially due to his service-connected disabilities.  In fact, as previously noted, the Veteran himself has routinely reported that he stopped working for various reasons including:  the appellant's reassignment for her military career, places of employment closing, personality conflicts, and even his own retirement.  Indeed, the only time the Veteran specifically reported that his low back disability hindered his employment efforts was during the January 2010 hearing and there is no evidence in the record to suggest that his hearing loss or tinnitus impacted his ability to work. 

In sum, the evidence, to include his own statements, does not support the finding that his low back disability, bilateral hearing loss, and tinnitus alone were of sufficient severity to produce unemployability.  In fact, it appears from the record that the Veteran maintained some form of employment during the appeal and that he left previous positions for a host of reasons, none of which were related to his service-connected disabilities.  As such, per the Veteran's own statements, he was not unemployable due to solely to his service-connected low back disability, bilateral hearing loss, and tinnitus.  

Therefore, based on the evidence of record, the Board finds that the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.  As such, referral to the Director, Compensation and Pension Service, for consideration of a TDIU on an extra-schedular basis is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


